                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  CHARLES TALBERT                                  CIVIL ACTION

                       v.                          NO. 18-5112

 CORRECTIONAL DENTAL
 ASSOCIATES, et al.

                                      MEMORANDUM

KEARNEY,J.                                                                     February 21, 2020

        While we require our correctional institutions provide medical and mental health care to

the medical needs of inmates, we do not second guess prescription and treatment decisions

substantiated with medical reasons simply because an inmate patient desires a different medication

unless the professionals ignore the inmate's demonstrated phobia of certain treatments. We are

mindful of the need to ensure inmates' mental health.        But a prison handbook or statutory

obligation is not a contractual obligation upon our correctional officials. In inmate Charles

Talbert's fourth attempt at pleading claims against mental health and dental professionals arising

from his pretrial detention in Philadelphia prisons, we today dismiss his claims against the mental

health professionals who decided to not prescribe Xanax given the risk of addictions and sale of

this narcotic as an anti-depressant in prisons but who instead prescribed other anti-anxiety

medications. Mr. Talbert confuses his ability to receive his preferred Xanax medication outside

of prison with a doctor's constitutional obligation to provide him medical care while incarcerated.

But the prison dentists, as the Court of Appeals recently reminded them in another case brought

by Mr. Talbert, must be mindful of his treatment needs including an appropriate treatment to

address demonstrated phobia in caring for his dental needs while incarcerated. After four attempts,
Mr. Talbert pleads a deliberate indifference claim against the two dentists and may proceed on his

three remaining constitutional claims against them.

I.      Alleged pro se facts 1

        In his fourth and self-described final amended complaint, Charles Talbert alleges prison

psychiatrists denied him his preferred Xanax prescription for unconstitutional reasons. He also

alleges prison dentists disregarded his needle phobia and refused to send him offsite to an oral

specialist using anesthesia upon patients afraid of needles. He claims this conduct violated prison

policy and Pennsylvania statutes as a matter of contract and constituted deliberate indifference to

his medical care.

                                     Anti-anxiety prescriptions.

        Charles Talbert long wrestled with post-traumatic stress disorder, insomnia, anxiety, and

depression, including while a pretrial detainee in a Philadelphia prison from September 2018

through September 2019. 2 Before entering prison in September 2018, Mr. Talbert took Xanax to

control the symptoms of his post-traumatic stress disorder and repeatedly asked the prison

psychiatrists to prescribe him Xanax. 3 Once incarcerated, prison psychiatrists explained they do

not prescribe Xanax because it is expensive, highly addictive, a controlled substance, and capable

of being sold in prison. 4 The prison psychiatrists denied his requests for Xanax. 5 Mr. Talbert filed

numerous prison grievances and lawsuits against medical and dental professionals during this

custody including against mental health employees who are allegedly colleagues of Drs. Taylor,

Fowler, Reynolds, and Lisco." 6

       Drs. Reynolds, Fowler, Taylor, and Lisco "disregarded his prior history of taking Xanax"

and "alternatively tried to give [him] psychiatric medication that either: (A) didn't work at all, (B)




                                                  2
caused conditions to worsen, (C) caused [him] to feel disconnected from himself, [and] (D) caused

[him] a heart injury." 7

        Dr. Reynolds instead prescribed Pamelor, an antidepressant medication, on October 1,

2018. 8 Dr. Reynolds never disclosed information about the appearance of Pamelor's pills or its

side effects to him. 9 Mr. Talbert took Pamelor under the mistaken assumption the pills were

generic pain or antibiotic medications for his tooth infection. 10

        Ten days later, Dr. Fowler discontinued the Pamelor prescription after an EKG report

showed the medication injured Mr. Talbert's heart. 11 Mr. Talbert asked Dr. Fowler for the name

of the psychiatrist who prescribed the Pamelor, and Mr. Talbert alleges Dr. Fowler would not

answer. 12

        On October 29, 2018, Mr. Talbert asked Dr. Taylor to discontinue his prescription for

Buspirone, an anti-anxiety medication. 13 Mr. Talbert alleges he did not feel safe because he

believed the prison psychiatrists prescribed him Buspirone for experimental research purposes. 14

Dr. Taylor discontinued the prescription. 15

        Mr. Talbert pleads four claims against Drs. Taylor, Fowler, Reynolds, and Lisco: (1)

violation of prison policy; (2) violation of Pennsylvania's Mental Health Procedures Act; (3) First

Amendment retaliation; and (4) due process and equal protection under the Fourteenth

Amendment. 16

                                         Dental treatment

       During this same period of detention, Mr. Talbert also suffered dental problems such as

broken teeth, infected teeth, decayed teeth, and cavities, all causing excruciating pain. 17 Seeking

treatment, Mr. Talbert submitted "various sick call request forms" and made multiple visits to

prison dentists Drs. Paresh Patel and Sherri Schneider at his prison's dental clinic, but each visit



                                                  3
 proved unproductive. 18 · Drs. Patel and Schneider are licensed dentists employed by Correctional

 Dental Associates and contracted by the Philadelphia Department of Prisons to provide inmates

 with dental services. 19

         Prison dentists faced complications treating Mr. Talbert because he has a "phobia of

 needles being in his mouth while [awake]."20 Drs. Patel and Schneider learned of Mr. Talbert's

phobia from his series of dental clinic visits, sick call request submissions, and his earlier lawsuits

against prison healthcare providers. 21 Despite their knowledge, prison dentists did not consider

Mr. Talbert's phobia while developing his "treatment plan." 22 Drs. Patel and Schneider refused to

administer Mr. Talbert antibiotics or pain medication at any point during his detention other than

once in April 2019. 23 Mr. Talbert attempted to treat himself by pulling one of his own teeth so Dr.

Patel ordered him a seven day prescription of pain medication. 24 Drs. Patel and Schneider's lack

of treatment worsened Mr. Talbert's dental conditions and he continued experiencing pain and

discomfort. 25

        Mr. Talbert also pleads four claims against Drs. Patel and Schneider: (1) violation of prison

policy; (2) violation of Pennsylvania Health Care Facilities Act and Dental Law; (3) First

Amendment retaliation; and, (4) due process and equal protection under the Fourteenth

Amendment. 26

II.     Analysis

        Mental health professionals Drs. Taylor, Fowler, Reynolds, and Lisco move to dismiss

each count of Mr. Talbert's final amended complaint for failure to state a claim. 27 Drs. Patel and

Schneider partially move to dismiss Mr. Talbert's claims for violation of prison policy and

Pennsylvania's Health Care Facilities Act and Dental Law. 28 Drs. Patel and Schneider do not

challenge Mr. Talbert's constitutional claims. 29



                                                    4
         Before addressing the merits of the pending claims, we clarify Mr. Talbert is not

proceeding on a medical negligence or malpractice claim. On October 24 and November 8, 2019,

Drs. Reynolds, Taylor, and Fowler n~ticed their intent to enter judgment of non pros for Mr.

Talbert's failure to file a certificate of merit under Pennsylvania Rule of Civil Procedure 1042.3. 30

This Pennsylvania Rule requires Mr. Talbert to file a certificate of merit for "any action based

upon an allegation that a licensed professional deviated from an acceptable professional

standard." 31 A certificate of merit must accompany claims of medical malpractice and professional

negligence. In his November 5, 2019 response, Mr. Talbert argued his final amended complaint

did not allege medical malpractice or professional negligence. 32 He clarified his claims allege

"deliberate indifference to a serious medical need that caused [him] an actual injury to his heart

and mental torture by depriving him Xanax to treat his post[-]traumatic stress and insomnia."33

        We struck the psychiatrists' notices of intent on November 8, 2019. 34 We accepted Mr.

Talbert's judicial admission he does not claim medical malpractice or professional negligence.

We held Mr. Talbert could proceed on a deliberate indifference claim against prison psychiatrists

without a certificate of merit. 35

        A.      We dismiss Mr. Talbert's claim for breach of prison policy and Pennsylvania's
                Mental Health Procedures Act against Drs. Taylor, Fowler, Reynolds, and
                Lisco.

        Mr. Talbert alleges Drs. Taylor, Fowler, Reynolds, and Lisco violated prison policy by

"[Dr.] Reynolds doing a bridge ·order causing [Mr. Talbert] an injury upon his heart; by [Dr.]

Fowler and [Dr.] Taylor trying to cover it up; and by [Drs.] Reynolds, Fowler, Taylor, and Lisco

denying [Mr. Talbert] Xanax to alleviate his symptoms from PTSD." 36                He alleges the

psychiatrists' actions violated Prison Policy Number 4.E.16.5, which allegedly provides: "the

policy in regards to behavior health evaluations, is based on and subject to the Commonwealth of



                                                 5
 Pennsylvania Mental Health Procedurals Act and (all) regulations promulgated thereunder. .. A

psychiatrist, nurse practitioner, or licensed clinical psychologist will be designated by the facility

behavior health care provider to (assure) that each inmate receives evaluation and treatment under

the Act and that the (responsibilities) to the inmate, as defined by the Act, are discharged

appropriately. " 37

         Mr. Talbert also alleges Drs. Taylor, Fowler, Reynolds, and Lisco "engaged in a practice

of disparate treatment and depriving [Mr. Talbert] required prescriptions ofXanax for his aforesaid

[post-traumatic stress disorder]." 38 Mr. Talbert cites Pennsylvania's Mental Health Procedures

Act at section 7104 providing, "'treatment' is defined as diagnosis, evaluation, therapy, or

rehabilitation needed to alleviate pain and distress and to facilitate the recovery of a person from

mental illness... 'Adequate Treatment' is a course of treatment designed and administered to

(alleviate) a persons [sic] pain and distress and to maximize the probability of his recovery from

mental illness. " 39

        Mr. Talbert alleges the prison psychiatrists failed to provide him with adequate mental

health treatment, amounting to claims of professional negligence and medical malpractice. As Mr.

Talbert judicially admitted he does not claim professional negligence or medical malpractice, these

claims fail as a matter of law. 40 But we must construe Mr. Talbert's pro se complaint liberally.

While we are mindful of the need to ensure inmates' mental health in the same manner as we do

physical or dental health, 41 we cannot craft claims for prose plaintiffs when there is no basis in

fact. We are also aware this is Mr. Talbert's fourth and final attempt at pleading claims relating to

his preferred Xanax and we are particularly aware Mr. Talbert is familiar with rights to grieve and
                                                                    42
challenge constitutional deprivations in correctional facilities.




                                                  6
        We evaluate his arguments under both breach of contract and deliberate indifference

standards. Mr. Talbert fails to plead a cause of action under either standard.

                       a.      Mr. Talbert fails to plead a breach of contract.

        Mr. Talbert alleges Drs. Taylor, Fowler, Reynolds, and Lisco violated prison policy by

"[Dr.] Reynolds doing a bridge order causing [Mr. Talbert] an injury upon his heart; by [Dr.]

Fowler and [Dr.] Taylor trying to cover it up; and by [Drs.] Reynolds, Fowler, Taylor, and Lisco

denying [Mr. Talbert] Xanax to alleviate his symptoms from PTSD."43 Mr. Talbert also alleges

the prison psychiatrists' refusal to prescribe him Xanax violated Pennsylvania's Mental Health

Procedures Act. Mr. Talbert formulated his prison policy and Pennsylvania state statute claims as

breach of contract claims elsewhere in his complaint against other Defendants. 44 Assuming Mr.

Talbert intended to use the same legal argument against the prison psychiatrists, we construe his

allegation as seeking remedies for breach of contract.

       "To state a claim for breach of contract under Pennsylvania law, a plaintiff must allege

three things: (1) the existence of a contract, including its essential terms; (2) a breach of duty

imposed by the contract; and (3) resultant damages." 45 Pennsylvania courts generally do not

recognize handbooks as contracts without a clear intent of the parties to give a handbook

contractual force. 46 This is particularly true in the prison context where an inmate cannot "accept

an offer from the [State Correctional Institution]" or reach a '"meeting of the minds' upon the

terms of the handbook." 47

       We are persuaded by Judge Lenihan's cogent analysis in Brightwell v. Lehman. 48 Mr.

Brightwell, an inmate, alleged the Department of Corrections defendants breached a Special

Management Unit contract with him when, upon completion of the Special Management Unit

program, they fransferred him to another facility rather than releasing him into the general



                                                 7
 population. 49 The district court dismissed the claim, concluding the handbook did not constitute a

 contract as a matter of law. 50

          Mr. Talbert lists a Philadelphia prison policy section and a Pennsylvania state statute in

 alleging the existence of an enforceable contract. Mr. Talbert's claim fails because he did not

 sufficiently plead Drs. Taylor, Fowler, Reynolds, and Lisco breached the policy. Mr. Talbert

merely alleges Dr. Reynolds breached some part of prison policy when he ordered a medication

which caused adverse side effects, Drs. Fowler and Taylor breached by declining to tell Mr. Talbert

Dr. Reynolds's name, and Drs. Reynolds, Fowler, Taylor, and Lisco breached by failing to

prescribe him his antidepressant of choice.

          Mr. Talbert did not allege the existence of a contract with these essential terms, a breach

of a contractual duty bore by any of the Defendants, nor plead prison policy terms giving the policy

contractual force. Absent pleading the contract elements, we dismiss his breach of contract claim.

                         b.        Mr. Talbert fails to plead deliberate indifference to a serious
                                   medical need by the mental health professionals.

         We also interpret Mr. Talbert as alleging "deliberate indifference to a serious medical need

that caused [Mr. Talbert] an actual injury to his heart, and mental torture by depriving him Xanax

to treat his post[-]traumatic stress and insomnia." 51 Because Mr. Talbert is a pretrial detainee, we

construe Mr. Talbert's complaint as alleging deliberate indifference to a serious medical need

under the Due Process Clause of the Fourteenth Amendment. 52

         Inmates have the constitutional right to adequate medical care. 53 For a claim of deliberate

indifference to survive a motion to dismiss, our Court of Appeals requires an inmate plead "(1)

... the defendants were deliberately indifferent to their medical needs and (2) ... those needs were

serious. " 54




                                                   8
        A prison official acts with deliberate indifference if he or she "knows of and disregards an

excessive risk to inmate health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference." 55     But neither simple allegations of negligence and malpractice, 56 nor mere

disagreements as to proper medical treatment, 57 constitute deliberate indifference to a serious

medical need. Our Court of Appeals held an inmate's pleading he should have been treated with

stronger pain and anti-anxiety medications amounted to "mere disagreement as to the proper

medical treatment" and the district court properly dismissed his deliberate indifference claim. 58

Examples of deliberate indifference include when the prison official "(1) knows of a prisoner's

need for medical treatment but intentionally refuses to provide it; (2) delays necessary medical

treatment based on a non-medical reason; [] (3) prevents a prisoner from receiving needed or

recommended medical treatment[;]" 59 and (4) "persists in a particular course of treatment 'in the

face of resultant pain and risk of permanent injury. '" 60

       "A medical need is serious . . . if it is one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the necessity

for a doctor's attention." 61 A medical need may be considered "serious" if '"unnecessary and

wanton infliction of pain' results as a consequence of denial of delay in the provision of adequate

medical care."62

        In support of his deliberate indifference claim, Mr. Talbert relies on several cases from

courts outside of our circuit. Each is distinguishable. Mr. Talbert cites Waldrop v. Evans,

misinterpreting the case as holding "choice of an easier but less efficacious cause of treatment of

an inmate can constitute deliberate indifference." 63 In Waldrop, the Court of Appeals for the

Eleventh Circuit affirmed denial of a prison psychiatrist's summary judgment motion on a



                                                  9
 deliberate indifference claim when the psychiatrist removed an inmate from medication entirely

 and refused to prescribe a different medication. 64 Here, the mental health professionals prescribed

an alternative medication.

        Mr. Talbert argues the Court of Appeals for the Sixth Circuit in Richmond v. Huq provides

support for his claim because "neglecting a prisoner's medical need and interrupting a prescribed

plan of treatment can constitute a constitutional violation."65       Huq involves prison staff who

allegedly provided an inmate with inadequate wound care treatment and deprived her of

psychiatric medication while in custody. 66 Mr. Talbert has not been deprived of his medication.

His physician refused to prescribe his preferred medication, prescribing alternate medications. Mr.

Talbert also argues Antonelli v. Sheahan applies, 67 where the Court of Appeals for the Seventh

Circuit held the district court should deny the motion to dismiss an inmate's claims the prison

psychology department deprived him of all medical treatment. 68 Mr. Talbert has not been deprived

of all medical treatment.

        Turning to cases which govern our analysis, Mr. Talbert cites our Court o_f Appeals'

decision in White v. Napoleon, 69 where a prisoner alleging a physician intentionally inflicted pain

survived a motion to dismiss because he pled a number of specific instances where the physician

allegedly continued painful, ineffective, or risky courses of treatment. 70 Mr. Talbert does not

allege specific instances of continued painful, ineffective, or risky medical treatment. Mr. Talbert

further argues "doctors must consider prisoners' reasonable need to make an informed decision to

accept or reject treatment ... " 71 This specific statement refers to a prison doctor refusing to answer

an inmate's medical questions or read him ingredients of a medication. Mr. Talbert does not allege

his physician refused to answer his medical questions. Mr. Talbert's claim the doctors would not

identify other doctors is not a question relating to his need for medical care.



                                                  10
         Mr. Talbert also cites Norris v. Frame, where our Court of Appeals determined a prison

 physician's refusal to continue methadone treatment from an approved facility interfered with a

 pretrial detainee's liberty. 72 Our Court of Appeals held a detainee could assert deprivation of

 liberty interests when a prison physician terminated a course of treatment without demonstrating

 a legitimate interest in doing so and he violated Pennsylvania procedures for the termination of a

methadone recipient. 73     Mr. Talbert is not the recipient of a medication which can only be

distributed by an approved facility, but rather alleges prison doctors refused his request for Xanax

and prescribed different medications.

        Mr. Talbert suffers from post-traumatic stress disorder, causing symptoms such as anxiety

and insomnia. 74 A physician diagnosed his medical need as requiring treatment. Mr. Talbert pleads

a doctor prescribed him Xanax to control the symptoms of his disorder before he entered prison. 75

We conclude Mr. Talbert's medical need is serious.

        But we now evaluate whether Mr. Talbert pleads deliberate indifference as to each of the

prison psychiatrists.

                                 i.      We dismiss Mr. Talbert's deliberate indifference claim
                                         against Dr. Reynolds.

        We liberally interpret Mr. Talbert's claims as arguing Dr. Reynolds demonstrated

deliberate indifference to a serious medical need by "doing a bridge order causing [him] an injury

upon his heart" and "denying [him] Xanax to alleviate his symptoms from PTSD."76 Dr. Reynolds

responds Mr. Talbert fails to allege Dr. Reynolds's knowledge and disregard of an excessive risk

to Mr. Talbert's safety. 77 Dr. Reynolds argues he prescribed Mr. Talbert an alternative medication,

Pamelor, to treat Mr. Talbert's symptoms. Although Pamelor adversely affected Mr. Talbert's

heart, Dr. Reynolds argues "the mere development of an adverse reaction to a medication

prescribed is not deliberate indifference. " 78

                                                  11
        Mr. Talbert's claim of deliberate indifference for Dr. Reynolds's prescription of Pamelor,

 resulting in injury to his heart, fails. Mr. Talbert never plead Dr. Reynolds knew prescribing him

 Pamelor carried an excessive risk of heart injury and disregarded the risk. Even if Mr. Talbert

 could plead Dr. Reynolds knew Pamelor could cause heart conditions, prescribing medications

with potential side effects does not necessarily amount to deliberate indifference to serious medical

needs. 79

        For example, in Bryant v. Kaskie, an inmate alleged a nurse practitioner acted with

deliberate indifference when she prescribed the inmate medication without informing of its

common side effect, causing him to develop gynecomastia. 80 The district court dismissed the

claim and our Court of Appeals affirmed, 81 finding the nurse practitioner's "alleged failure to

inform [the inmate] of the potential side effects of [the medication] is insufficient to demonstrate

deliberate indifference." 82 Our Court of Appeals reasoned, "[e]ven if this allegation could rise to

the level of negligence, simple negligence cannot support an Eighth Amendment claim. " 83

       Mr. Talbert's claim of deliberate indifference because Dr. Reynolds refused to prescribe

him Xanax also fails. Mr. Talbert has no constitutional right to prescriptions of his drug of choice

as a pretrial detainee. Mr. Talbert admits the prison psychiatrists explained the reasons they would

not prescribe Xanax: it is expensive, highly addictive, a controlled substance, and is capable of

being sold in prison. 84    Instead of prescribing Xanax, Dr. Reynolds prescribed a different

antidepressant to address Mr. Talbert's medical condition. 85

       Prison medical professionals have "considerable latitude" in treating inmates' medical

conditions. 86 Our Court of Appeals instructs us to "disavow any attempt to second-guess the

propriety or adequacy of a particular course of treatment ... (which) remains a question of sound

professional judgment."87    Dr. Reynolds's decision to prescribe Mr. Talbert an alternative



                                                12
  antidepressant to Xanax is not deliberate indifference, but instead constitutes a decision to pursue

  a certain course of treatment within the scope of his sound professional judgment.

                                ii.        We dismiss Mr. Talbert's deliberate indifference claim
                                           against Dr. Fowler.

         We liberally interpret Mr. Talbert as alleging Dr. Fowler demonstrated deliberate

  indifference to a serious medical need by "trying to cover up" Dr. Reynolds's involvement in

  prescribing Pamelor and "denying [Mr. Talbert] Xanax to alleviate his symptoms from PTSD."88

  Dr. Fowler responds Mr. Talbert fails to allege Dr. Fowler's knowledge and disregard of an

 excessive risk to Mr. Talbert's safety.

         Dr. Fowler's refusal to answer Mr. Talbert's question about the name of Dr. Reynolds is

 not a deliberate indifference claim. As plead, failure to provide Mr. Talbert a treating physician's

 name does not equate to an intentional refusal to provide treatment, delays to necessary medical

 treatment preventing the receipt of treatment, 89 or persisting in a particular course of treatment
                                      90
- despite risk of permanent injury.        Mr. Talbert's claim of deliberate indifference to a serious

 medical need on this ground fails as to Dr. Fowler.

         Mr. Talbert's claim of deliberate indifference to a serious medical need due to Dr. Fowler's

 refusal to provide him Xanax also fails. Dr. Fowler explained why he wouldn't prescribe Xanax. 91

 Dr. Fowler discontinued the alternative antidepressant, Pamelor, because it adversely affected his

 heart. 92 Mr. Talbert provides no fact allowing us to infer Dr. Fowler had knowledge of and

 disregarded an excessive risk to Mr. Talbert's safety; instead, Dr. Fowler promptly discontinued

 the prescription of a drug proven harmful to Mr. Talbert's heart.




                                                    13
                               iii.    We dismiss Mr. Talbert's deliberate indifference claim
                                       against Dr. Taylor.

        We liberally interpret Mr. Talbert alleging Dr. Taylor demonstrated deliberate indifference

to a serious medical need by "trying to cover up" Dr. Reynolds's involvement in prescribing

Pamelor and "denying [Mr. Talbert] Xanax to alleviate his symptoms from PTSD."93 Dr. Taylor

responds Mr. Talbert fails to allege Dr. Taylor's knowledge and disregard of an excessive risk to

Mr. Talbert's safety.

        Mr. Talbert does not plead a fact supporting his conclusory allegation Dr. Taylor tried to

cover up Dr. Reynolds's involvement in prescribing Pamelor. Liberally interpreting Mr. Talbert's

final complaint, he may intend to assert the same claim he asserts against Dr. Fowler: He asked

Dr. Taylor to tell him the name of the psychiatrist who prescribed the Pamelor, and Dr. Taylor

refused. 94 For the same reasons described for dismissing this claim against Dr. Fowler, this claim

fails against Dr. Taylor.

       Mr. Talbert's claim of deliberate indifference to a serious medical need due to Dr. Taylor's

refusal to provide him Xanax also fails because Mr. Talbert does not plead Dr. Taylor's knowledge

and disregard of an excessive risk to Mr. Talbert's safety.

                              iv.     We dismiss Mr. Talbert's deliberate indifference claim
                                      against Dr. Lisco.

       We liberally interpret Mr. Talbert arguing Dr. Lisco acted with deliberate indifference to a

serious medical need by "denying [Mr. Talbert] Xanax to alleviate his symptoms from PTSD."95

Dr. Lisco responds Mr. Talbert fails to allege Dr. Lisco made decisions about his medications.

       Mr. Talbert pleads Dr. Lisco "intentionally and carelessly denied [Mr. Talbert's] request

for Xanax"96 and explained why he wouldn't prescribe it. 97 Mr. Talbert does not plead Dr. Lisco's




                                                14
 knowledge and disregard of an excessive risk to Mr. Talbert's safety. Mr. Talbert's claim of

 deliberate indifference against Dr. Lisco also fails.

        B.      Mr. Talbert fails to plead First Amendment retaliation against the prison
                psychiatrists.

        Mr. Talbert alleges he filed several lawsuits and grievances against "mental health

employees" who worked with Drs. Reynolds, Fowler, Taylor, and Lisco. 98 Mr_. Talbert alleges the

prison psychiatrists "disregarded [Mr. Talbert's] mental illnesses and left him to suffer" "in

retaliation" for this protected speech. 99 We construe this claim as seeking a remedy for alleged

First Amendment retaliation.

         "A prisoner alleging retaliation must show (1) constitutionally protected conduct, (2) an

adverse action by prison officials sufficient to deter a person of ordinary firmness from exercising

his [constitutional] rights, and (3) a causal link between the exercise of his constitutional rights

and the adverse action taken against him." 10   ° Causation can be shown through an allegation of
either "(1) an unusually suggestive time proximity between the protected activity and the allegedly

retaliatory action; or (2) a pattern of antagonism coupled with timing to establish a causal link." 101

For pro se complaints of retaliation, the prisoner may sufficiently plead the causal link by including

the word "retaliation" in his complaint. 102

        In Mitchell v. Horn, our Court of Appeals reversed the district court's dismissal of a prose

inmate's retaliation claim. 103 Mr. Mitchell alleged a prison officer retaliated against him by falsely

charging misconduct and placing him in restricted housing after Mr. Mitchell used the prison's

grievance procedure to complain about the officer. 104 Our Court of Appeals found Mr. Mitchell's

"allegation that he was falsely charged with misconduct in retaliation for filing complaints against

[the prison officer] implicates conduct protected by the First Amendment." 105 "[W]e believe ...

several months in disciplinary confinement would deter a reasonably firm prisoner from exercising


                                                  15
 his First Amendment rights." 106 Our Court of Appeals considered a court's obligation to liberally

 construe a prose litigant's complaint and concluded "the word 'retaliation' ... sufficiently implies

a causal link between [Mr. Mitchell's] complaints and the misconduct charges filed against

him."101

        Mr. Talbert alleges he engaged in constitutionally protected conduct. Mr. Talbert alleges

his lawsuits and grievances against colleagues of Drs. Reynolds, Fowler, Taylor, and Lisco

motivated them to retaliate. 108 Under our Court of Appeals' guidance in Mitchell, Mr. Talbert

sufficiently alleges causation by pleading the word "retaliation" in his complaint to connect his

protected conduct of which the doctors could have been aware to any adverse action he may have

suffered. 109 But Mr. Talbert fails to plead an adverse action to satisfy the second prong of the First

Amendment retaliation test.

        Mr. Talbert alleges Drs. Taylor, Fowler, Reynolds, and Lisco "disregarded [his] mental

illnesses and left him to suffer." 110 He provides no further allegation of adverse action, leaving us

to infer the adverse action was the prison psychiatrists' "intentional[] and careless[] den[ial] [of

his] request for Xanax." 111 But the prison psychiatrists did not deny Mr. Talbert treatment-they

denied him access to his drug of choice, prescribing alternative anti-anxiety medications such as

Pamelor and Buspirone. 112 They also provided Mr. Talbert four reasons why they do not prescribe

Xanax: it is expensive, highly addictive, a controlled substance, and capable of being sold in

prison. 113 Mr. Talbert also pleads the prison psychiatrists refused to prescribe Xanax to other

incarcerated people who suffer from trauma, suggesting the prison psychiatrists do not prescribe

Xanax to any inmate for the four stated reasons. 114

       Mr. Talbert does not plead retaliatory adverse action sufficient to satisfy the second prong.

We could see how refusal to treat a mental illness could deter a person of ordinary firmness from



                                                 16
exercising his constitutional rights, but Drs. Reynolds, Fowler, Taylor, and Lisco did treat Mr.

Talbert's mental illness. They did not prescribe his chosen Xanax.            Mr. Talbert's pleadings

demonstrate the prison psychiatrists treated Mr. Talbert with alternative medications and

discontinued medications when they posed risks to his health or when he requested to stop taking

them. The prison psychiatrists' medical decisions do not constitute adverse actions. Such a ruling

would make every post-grievance medical decision subject to a retaliation claim. He needs to

plead adverse action.

        Because Mr. Talbert fails to plead an adverse action responsive to his protected activity

sufficient to deter a person of ordinary firmness from exercising his constitutional rights, we must

dismiss Mr. Talbert's First Amendment retaliation claim.

        C.      Mr. Talbert fails to plead Equal Protection claims against the prison
                psychiatrists.

        Mr. Talbert alleges the prison psychiatrists violate the Equal Protection Clause of the

Fourteenth Amendment, 115 claiming "other inmates were provided controlled substances that were

white, while others were deprived Xanax that were of color." 116 Mr. Talbert argues the prison

psychiatrists' prescription of Suboxone but refusal to prescribe Xanax amounts to an equal

protection violation. Mr. Talbert alleges "more white Americans have died from opiod abuse than

any other race ... this is why Suboxone is allowed" in the prison, 117 but "blacks that suffer traumatic

events [do not] get prescribed Xanax, which is known to alleviate all symptoms of anxiety,

insomnia, and PTSD." 118 He alleges Drs. Reynolds, Fowler, Taylor, and Lisco's explanation for

why they do not prescribe Xanax-its cost, addictive quality, status as a controlled substance, and

capability of being sold in prison-all apply to Suboxone. 119 But Mr. Talbert pleads the prison

psychiatrists prescribe Suboxone because "more white Americans have died from opiod abuse

than any other race." 120

                                                  17
         The Equal Protection Clause of the Fourteenth Amendment prohibits a state actor denying

 "to any person within its jurisdiction the equal protection of the laws." 121 ":ro bring a successful

claim under 42 U.S.C. § 1983 for a denial of equal protection, plaintiff[] must prove the existence

of purposeful discrimination. [He] must demonstrate that [he] receiv[ed] different treatment from

that received by other individuals similarly situated." 122 To state a claim for the denial of equal

protection, Mr. Talbert must allege he is "(1) a member of a protected class; (2) similarly situated

to members of an unprotected class; and (3) treated differently from members of the unprotected

class." 123

         Drs. Reynolds, Fowler, Taylor, and Lisco interpret Mr. Talbert's equal protection claim to

allege an equal protection "class of one" theory announced in Village of Willowbrook v. Ole ch. 124

But the equal protection "class of one" theory applies where the complaint does not allege

membership in a class or group; 125 Mr. Talbert alleges the prison psychiatrists treated him

differently on account of his race. We analyze his equal protection claim in the traditional

framework.

        Mr. Talbert pleads the prison psychiatrists denied him and other African American inmates

Xanax while prescribing Suboxone to white inmates. 126 Mr. Talbert fails to plead he was similarly

situated to members of an unprotected class. He does not plead white inmates suffering from post-

traumatic stress disorder received Xanax while he did not. He does not plead he sought Suboxone

and the prison psychiatrists denied his request but prescribed Suboxone to white inmates. Mr.

Talbert instead compares the prison psychiatrists' refusal to prescribe him Xanax to the prison

psychiatrists' prescription of a different drug to other inmates. Mr. Talbert, suffering from post-

traumatic stress disorder and seeking Xanax, is not similarly situated to inmates suffering from

opioid withdrawal and seeking Suboxone. Mr. Talbert also alleges the prison psychiatrists'



                                                 18
reasonable explanation for not prescribing Xanax. 127 Mr. Talbert's apples-to-oranges comparison

fails the second prong of the equal protection analysis, as does his claim.

        D.      Mr. Talbert sufficiently pleads Drs. Patel's and Schneider's deliberate
                indifference claims but fails to plead breach of contract.

        Mr. Talbert alleges Drs. Patel and Schneider violated prison policy when they "disregarded

[his needle phobia] and refused to send [him] offsite to an oral specialist that used anesthesia upon

patients afraid of needles." 128 Mr. Talbert alleges Dis. Patel and Schneider's conduct violated

Prison Policy Number 4.E.5, which allegedly provides: "[t]he services of specialized healthcare

providers in the community will be available when an inmates [sic] illness has been determined to

require those services." 129

        Mr. Talbert also alleges Drs. Patel and Schneider "failed to foster to [Mr. Talbert] effective

and timely care as required by accepted standards of dental practice." 130 Mr. Talbert cites 28 Pa.

Code § 141.11 Facilities and Equipment, allegedly providing: "Facilities and supplies for the

dental service shall be such as to foster effective and timely patient care. . . . Equipment,

instruments and supplies in the dental service shall be of the same high quality as is required by

generally accepted standards of dental practice." 131 Mr. Talbert also cites 49 Pa. Code§ 33.211

allegedly providing: "it will be deemed to be unprofessional conduct when a dentist: (3) delegates

to a person duties that the dentist knows or has reason to know the person is not competent to

perform or not authorized to perform; (4) withdraws dental services after a dentist-patient

relationship has been established so that the patient is unable to obtain necessary dental care in a

timely manner; (5) verbally abusing a patient; (7) failing to follow current infection-control

recommendations issued by the Federal Centers for Disease Control; and (8) failing to provide

necessary dental care to a patient in a timely manner or to apprise (inform) the patient of the need

for the care." 132 Mr. Talbert finally cites Dental Law 63 P.S. § 123.l(a)(8) which authorizes the

                                                 19
 State Board of Dentistry to revoke, refuse, or suspend a dentist's license for engaging in

 "unprofessional conduct." 133 For purposes of§ 123.l(a)(S), "unprofessional conduct" includes

"any departure from, or failure to conform to, the standards of acceptable and prevailing dental or

dental hygiene practice, practice under a restricted faculty license and standard of care for

expanded function dental assistants in which proceeding actual injury to the patient need not be

established." 134

        As these claims similarly amount to claims of professional negligence and medical

malpractice, we analyze Mr. Talbert's claims against Drs. Patel and Schneider under breach of

contract and deliberate indifference standards because Mr. Talbert judicially admitted he does not

assert negligence or medical malpractice. Mr. Talbert fails to plead a cause of action under breach

of contract but sufficiently pleads deliberate indifference against the prison dentists.

                       a.      Mr. Talbert fails to plead breach of contract.

        Mr. Talbert alleges Drs. Patel and Schneider violated prison policy by disregarding his

phobia of needles and refusing to send him to an off-site oral specialist who used general anesthesia

on their patients. 135 Mr. Talbert's disagreement with Drs. Patel and Schneider allegedly caused

Mr. Talbert pain and suffering for about a year because he would not accept treatment involving

needles in his mouth and Drs. Patel and Schneider allegedly would not consider a course of

treatment using general anesthesia. 136    Mr. Talbert also alleges prison dentists violated the

Pennsylvania Administrative Code. Mr. Talbert plead his prison policy and Pennsylvania state

statute claims as breach of contract claims against the prison psychiatrists and prison nurses. 137

We construe Mr. Talbert seeks remedies for breach of contract as he uses the same legal argument

against the prison psychiatrists and prison nurses.




                                                 20
        Mr. Talbert must allege three elements to state a claim for breach of contract: (1) the

existence of a contract, including its essential terms; (2) a breach of duty imposed by the contract;

and (3) resultant damages. 138 Absent a clear intent of the parties to give a handbook contractual

force, Pennsylvania courts generally do not recognize handbooks as contracts. 139              This is

particularly true in the prison context where an inmate cannot "accept an offer from the [State

Correctional Institution]" or reach a '"meeting of the minds' upon the terms of the handbook." 140

        Drs. Patel and Schneider contend Mr. Talbert alleges facts supporting neither the existence

of a contract nor a breach. 141 Drs. Patel and Schneider argue Prison Policy Number 4.E.5 is not

an express contract which bound them as the policy does not include express intent to be bound

by its terms, nothing in the policy identifies definite terms associated with alleged parties involved,

and Mr. Talbert does not allege consideration. 142

       We are again persuaded by Judge Lenihan's analysis in Brightwell v. Lehman where Judge

Lenihan concluded a prison handbook does not constitute a contract as a matter oflaw. 143 But Mr.

Talbert's breach of contract claim also fails because he did not allege the existence of a contract

with essential terms and consideration, a breach of a contractual duty by either Drs. Patel or

Schneider, nor plead prison policy terms giving the policy contractual force. Mr. Talbert fails the

first required element in a breach of contract claims: the existence of a contract including its

essential terms. We dismiss Mr. Talbert's breach of contract claim with prejudice against Drs.

Patel and Schneider.

                       b.      Mr. Talbert sufficiently pleads deliberate indifference to a
                               serious medical need against Drs. Patel and Schneider.

       As Mr. Talbert admits he is not claiming negligence or medical malpractice, 144 we

understand Mr. Talbert to claim Drs. Patel and Schneider's deliberate indifference to his serious

medical need. Resulting from Drs. Patel and Schneider's alleged deliberate indifference, Mr.


                                                 21
 Talbert suffered adverse impact on his health, unnecessary pain and discomfort in his teeth,

 difficulty eating and chewing, and anxiety. 145

        Mr. Talbert alleges Drs. Patel and Schneider's knowledge of his phobia through Mr.

 Talbert's numerous sick call requests and visits to the prison dental clinic. 146 Mr. Talbert al_leges

 Drs. Patel and Schneider did not consider his phobia when formulating his "treatment plan, which

ultimately caused [his] conditions to go untreated." 147 Mr. Talbert alleges Drs. Patel and Schneider

failed to render treatment "in a manner in accordance" with prevailing standards of the dental

community, failed to use proper diagnostic procedures, failed to consult with Mr. Talbert

concerning "his phobia and alternative care and treatment plans," failed to properly evaluate his

dental records, and failed to consult with an oral surgeon. 148

        For a claim of deliberate indifference to survive a motion to dismiss, our Court of Appeals

requires an inmate plead "(1) ... the defendants were deliberately indifferent to their medical

needs and (2) ... those needs were serious." 149 Deliberate indifference requires "obduracy or

wantonness," or conduct including a "recklessness or a conscious disregard of a serious risk" to

inmate health and safety. 150 A medical need is serious if it is "diagnosed by a physician as

requiring treatment or one ... so obvious ... a lay person would easily recognize the necessity for

a doctor's attention." 151 "The seriousness of an inmate's medical need may also be determined by

reference to the effect of denying the particular treatment." 152

        We must follow our Court of Appeals' analysis in Talbert v. Correctional Dental

Associates. 153 In a nearly identical case, Mr. Talbert suffered an infected tooth. 154 Citing his

phobia of needles in his mouth, Mr. Talbert "requested offsite oral surgery under general

anesthesia in order to extract [the infected] tooth." 155 Prison dentists "denied the requests, but

offered to extract the tooth with a local anesthetic (which would, of course, require placing a needle



                                                   22
in [Mr.] Talbert's mouth). [Mr.] Talbert refused that line of treatment and continued to request a

referral for oral surgery under general anesthesia." 156 Mr. Talbert alleged prison dentists used no

"professional judgment" in developing his treatment plan. 157

        Our Court of Appeals determined Mr. Talbert's "need to have a tooth extracted due to an

infection is a serious medical need." 158 But our Court of Appeals focused on Mr. Talbert's alleged

"crippling fear of needles in his mouth," 159 and in finding Mr. Talbert sufficiently alleged

deliberate indifference by the prison dentist defendants, it held his phobia "may well constitute a

serious medical need [as well]" and "if true - is, in any event, a factor ... treating officials must

consider and confront in discharging their constitutional duty to provide medical care." 160 "This

case is not just about [Mr. Talbert] requesting off-site oral surgery under general anesthesia for

comfort ... [Mr.] Talbert's claim as we understand it, is ... the defendants did not sufficiently

grapple with his crippling fear of needles." 161

        In finding Mr. Talbert's phobia to be a factor prison dentists should have considered in

planning to treat Mr. Talbert, our Court of Appeals relied on Richmond v. Huq .162 In Richmond,

an inmate sued her prison alleging Eighth Amendment violations for cruel and unusual punishment

for poor mental health care she received from prison psychiatrists. 163 At the commencement of

her incarceration, Ms. Richmond received a diagnosis for bipolar disorder which required

medica~ion. 164 Despite their knowledge bipolar disorder symptoms are likely to return within ten

to fourteen days without proper medication, prison psychiatrists decided not to prescribe Ms.

Richmond's medication and scheduled her follow up psychiatric appointment for seventeen days

later. 165 Ms. Richmond suffered without her medication until three days after the follow up, when

a prison psychiatrist filled the prescription. 166      The Court of Appeals for the Sixth Circuit

determined withholding Ms. Richmond's medication for this extended period to constitute



                                                   23
  '
 deliberate indifference to a serious medical need and held "an inmate has a right to be free from

 deliberate indifference to his or her serious psychological needs." 167

        Relying on Roe v. Elyea, 168 our Court of Appeals concluded a medical professional must

not depart from accepted standards of professional judgment when making treatment decisions

regarding Mr. Talbert. 169 "[W]hen a medical professional fails to 'to consider an individual

inmate's condition in making treatment decisions ... [that is] precisely the kind of conduct that

constitutes a substantial departure from accepted professional judgment, practice, or standards,

[such] as to demonstrate that the person responsible actually did not base the decision on such a .

judgment." 170   "'[P]rison officials still must make a determination that application of the

protocols result in adequate medical care,' to an individual inmate." 171

        In Elyea, plaintiff inmates alleged deliberate indifference to their serious medical needs

because prison physicians treated their Hepatitis C according to state prison protocol, applied to

all state inmates, instead of according to the plaintiff inmate's individualized needs. 172 "[I]n order

to establish a consistent treatment plan [covering] all inmates, the [Illinois Department of

Corrections decided] to limit follow-up testing and treatment to those individuals who could

complete a course of treatment while still incarcerated." 173 But upon conclusion of the standard

forty-eight week treatment plan, the Illinois Department of Corrections "would not consider further

testing, biopsy or therapy unless an inmate had at least eighteen months remaining in his

sentence." 174 This standard treatment plan failed Mr. Roe, an inmate with Hepatitis C who prison

doctors misdiagnosed for tuberculosis. 175 Seven months from Mr. Roe's release date further tests

revealed the misdiagnosis, but at this point Mr. Roe did not qualify for Hepatitis C treatment under

the state's protocol. 176 During his incarceration, Mr. Roe did not receive treatment for Hepatitis

C, such as antiviral therapy or a biopsy, because both are considered dangerous to patients with



                                                 24
 tuberculosis. 177 Mr. Roe's conditions worsened from lack of treatment. 178 The court of appeals

    affirmed the district court. It held individualized care is required for inmate treatment under the

 deliberate indifference standard. 179

           As did our Court of Appeals in his earlier case, we must find Mr. Talbert sufficiently plead

Drs. Patel and Schneider's deliberate indifference to his serious medical need at the motion to

dismiss stage. Mr. Talbert alleges his cavities and broken, infected, and decayed teeth which

constitute a serious medical need. 180 Mr. Talbert alleges the prison dentists knew about his needle

phobia. Mr. Talbert alleges prison dentists failed to "consider and confront" his alleged phobia

when formulating his treatment plan. This alleged failure may show the prison dentists acted

without exercising professional judgment, as found insufficient by our Court of Appeals. We

recognize Mr. Talbert does not have a constitutional right to a "referral for off-site oral surgery

under general anesthesia," but "if [Mr. Talbert's] fear was an objective medical need, or an actual

phobia, it should have factored into the treatment plan." 181 We deny dismissal of Mr. Talbert's

deliberate indifference claim against Drs. Patel and Schneider.

III.      Conclusion

          We grant Drs. Reynolds, Fowler, Taylor, and Lisco's motion to dismiss. We dismiss Mr.

Talbert's claims against the prison psychiatrists for breach of prison policy, Pennsylvania state

statute, First Amendment retaliation, and equal protection.

          We grant Drs. Patel and Schneider's partial motion to dismiss Mr. Talbert's breach of

contract claims. We deny Drs. Patel and Schneider's partial ·motion to dismiss Mr. Talbert's

deliberate indifference claims.


1
  "Despite Iqbal's heightened pleading requirements, the district court must be more flexible in its
interpretation of pro se pleadings." Boyer v. Mohring, 994 F. Supp. 2d 649, 654 (E.D. Pa.
2014); see Higgs v. Attorney General of the United States, 655 F.3d 333, 339 (3d Cir. 2011), as

                                                   25
 amended (September 19, 2011) ("[W]hen presented with a pro se litigant, we 'have a special
 obligation to construe his complaint liberally."' (quoting United States v. Miller, 197 F.3d 644,
 648 (3d Cir. 1999))).

 2
     ECF Doc. No. 73 at ,r,r 67-68.

 3
     Id. at ,r,r 69, 76.
4
     Id. at ,r 77.
 5 Id.     at ,r 83.

6
     Id. at ,r 94.
7
     Id. at ,r 70.
8
     Id. at ,r 71.



10
     Id. at ,r 72.
11
     Id. at ,r 73.
12
     Id. at ,r 74.
13   Id. at ,r 75.

14   Id.

is Id.

16
     Id. at ,r,r 85-100.



18
     Id. at ,r,r 10-11.
19
     Id. at ,r 2.
20
  Id. at ,r 10. Mr. Talbert seems to allege entitlement to offsite dental care from a dentist who
uses general anesthesia administered in gas form instead of a local anesthetic which numbs the
mouth but the patient stays awake during the operation.

21
     Id. at,r 11.

                                                26
 22
      Id. at~ 12.
 23
      Id. at~ 15.

24    Id.

25
      Id. at~~ 12-14.
26
      ECF Doc. No. 73 at~~ 8-35.
27
   ECF Doc. No. 137. When considering a motion to dismiss "[w]e accept as true all allegations
in the plaintiffs complaint as well as all reasonable inferences that can be drawn from them, and
we construe them in a light most favorable to the non-movant." Tatis v. Allied Interstate, LLC,
882 F.3d 422,426 (3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239,262 n.27
(3d Cir. 2010)). To survive dismissal, "a complaint must contain sufficient factual matter,
accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 570 (2007)).
"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged." Id. (citing
Twombly, 550 U.S. at 556). Our Court of Appeals requires us to apply a three-step analysis under
a 12(b)(6) motion: (1) "it must tak[e] note of the elements [the] plaintiff must plead to state a
claim;" (2) "it should identify allegations that, 'because they are no more than conclusions, are not
entitled to the assumption of truth;"' and, (3) "[w]hen there are well-pleaded factual allegations,
[the] court should assume their veracity and then determine whether they plausibly give rise to an
entitlement for relief." Connelly v. Lane Construction Corporation, 809 F.3d 780, 787 (3d Cir.
2016) (quoting Iqbal, 556 U.S. at 675,679).
28
      ECF Doc. No. 166.

29    Id.

30
      ECF Doc. Nos. 87, 97.
31
      Pa.R.Civ.P. 1042.3.
32
      ECF Doc. No. 95 at 2-3.

33    Id.

34
      ECF Doc. No. 99.
35
     ECF Doc. No. 98 at 2-3.
36
     ECF Doc. No. 73 at~ 87.
37
     Id. at~ 86.
                                                27
 38
      Id. at 191.
 39
      Id. at 1 90.
 40
      ECF Doc. No. 99.
 41
    Samantha Melamed, Pennsylvania prison suicides are at an all-time high. Families blame
 'reprehensible' mental-health care,        PHILADELPHIA INQUIRER,        Feb.     20,    2020,
 https://www.inquirer.com/news/graterford-prison-suicide-pennsylvania-lawsuits-correct-care-
 solutions-mhm-20200220.html.

42
   For example, on April 5, 2019, we identified at least fifty-four lawsuits filed by Mr. Talbert pro
se. See Talbertv. Johnson, No. 19-1341, 2019 WL 1516940, at *3 (E.D. Pa. Apr. 5, 2019).
43
      ECF Doc. No. 73 at 187.
44
  Id. at 154. In our order partially granting and partially denying Defendants Shellenberger's and
Home's motion to dismiss, we interpreted Counts One and Two against those defendants as one
breach of contract claim. ECF Doc. No. 109.
45
  A/part v. General Land Partners, Inc., 574 F. Supp. 2d 491, 502 (E.D. Pa. 2008) (citing
CoreStates Bank, NA. v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. Ct. 1999)).
46
  Sharp v. Whitman Council, Inc., No. 05-4297, 2007 WL 2874058, at *3 (E.D. Pa. Oct. 1, 2007);
Tran v. State System of Higher Education, 986 A.2d 179, 183 (Pa. Commw. Ct. 2009) (discussing
student handbook); Luteran v. Loral Fairchild Corp., 688 A.2d 211, 214-15 (Pa. Super. Ct. 1997)
(discussing employer handbook).
47
      Oatess v. Beard, 576 A.2d 398, 400 (Pa. Super. Ct. 1990).
48
      Brightwell v. Lehman, No. 03-205, 2006 WL 931702 (W.D. Pa. April 10, 2006).
49
      Id. at *2.
50
      Id. at *7.
51
      ECF Doc. No. 95 at 2-3.
52
  A pretrial detainee's claim for inadequate medical care arises under the Due Process Clause of
the Fourteenth Amendment, rather than the Eighth Amendment. Natale v. Camden Cnty. Corr.
Fae., 318 F.3d 575, 581-82 (3d Cir. 2003).
53
  City of Revere v. Massachusetts General Hospital, 463 U.S. 239, 244 (1983) (holding Due
Process rights of a pretrial detainee are "at least as great as the Eighth Amendment protections
available to a convicted prisoner"); Estelle v. Gamble, 429 U.S. 97, 106 (1976) (finding "[a]cts or


                                                 28
 omissions sufficiently harmful to evidence deliberate indifference to serious medical needs"
 violate the Eighth Amendment right to be free from cruel and unusual punishment).
 54
   Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999); see Lenhart v. Pennsylvania, 528 F. App'x
 111, 115 (3d Cir. 2013).
55
      Farmer v. Brennan, 511 U.S. 825, 837 (1994).
56 Edwards v. Northampton County, 663 F. App'x 132, 137 (3d Cir. 2016); see Spruill v. Gillis,
372 F.3d 218, 235 (3d Cir. 2004) ("Allegations of medical malpractice are not sufficient to
establish a Constitutional violation.").
57 Spruill,
         372 F .3d at 23 5 (citing Monmouth County Correctional Institutional Inmates v. Lanzaro,
834 F.2d 326, 347 (3d Cir. 1987)).
58
      Allah v. Thomas, 679 Fed. App'x 2016, 219 (3d Cir. 2017).
59    Rouse, 182 F.3d at 197.
60  Id. (quoting White v. Napoleon, 897 F.2d 103, 109-11 (3d Cir. 1990)). We recognize courts
·originally applied this standard to Eighth Amendment violations of prisoners, but our Court of
 Appeals instructs this standard also applies to a pretrial detainee's claims for inadequate medical
 treatment in violation of the Fourteenth Amendment. See Edwards, 663 F. App'x at 135.
61
  Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.
1987) (internal citations omitted).
62
      Id. (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)).
63
      ECF Doc. No. 83 at 3.
64
  Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989). This case discusses the standard for
summary judgment under Federal Rule of Civil Procedure 56. The issue before us arises under
Rule 12(6)(b).
65    ECF Doc. No. 83 at 3.
66   Richmondv. Huq, 855 F.3d 928,934 (6th Cir. 2018).
67
      ECF Doc. No. 83 at 4.
68   Antonelli v. Sheahan, 81 F.3d 1422, 1432 (7th Cir. 1996).
69   ECF Doc. No. 83 at 4.
70
      White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990).
                                                  29
 71
      ECF Doc. No. 83 at 4.

 n Id.
73
      Norris v. Frame, 585 F.2d 1183, 1188-89 (3d Cir. 1978).
74
      ECF Doc. No. 73 at ,r 68.
75
      Id. at ,r 69.
76
      Id. at ,r 87.
77
      ECF Doc. No. 137 at 10.
78
      Id. at 1 L
79
  Maldonado v. Terhune, 28 F. Supp. 2d 284, 290 (D.N.J. 1998) ("Prescribing medication that
may have side effects does not amount to "deliberate indifference" to serious medical needs as is
necessary to support a claim under Estelle.").
80
      Bryantv. Kaskie, 744 F. App'x 39, 41 (3d Cir. 2018).
81
      Id at 42.

82    Id.

83    Id.

84
      ECF Doc. No. 73 at ,r 77.



86
      Inmates ofAllegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979).
87
      Id (internal citations omitted).
88
      ECF Doc. No. 73 at ,r 87.

89
      Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999).
90
   Id (quoting White v. Napolean, 897 F.2d 103, 109-11 (3d Cir. 1990)). We recognize courts
originally applied this standard to Eighth Amendment violations of prisoners, but our Court of
Appeals instructs this standard also applies to a pretrial detainee's claims for inadequate medical
treatment in violation of the Fourteenth Amendment. See Edwards v. Northampton County, 663
F. App'x 132, 135 (3d Cir. 2016).


                                                  30
 91
      ECF Doc. No. 73 at ,r 77.
 92
      Id. at ,r 73.
93
      Id. at ,r 87.
94
      Id. at ,r 79.
95
      Id. at ,r 87.
96
      Id. at ,r 83.
97
      Id. at ,r 77.
98
      ECF Doc. No. 73 at ,r 94.
99
      Id. at ,r 95.
100
   Mitchell v. Horn, 318 F .3d 523, 530 (3d Cir. 2003) (citation and internal quotation marks
omitted).
101
      DeFranco v. Wolfe, 387 F. App'x 147, 154 (3d Cir. 2010).
102
   See, e.g., Kelly v. York County Prison, 340 Fed. Appx. 59, 61 (3d Cir. 2009) (citing Mitchell v.
Horn, 318 F.3d 523, 530 (3d Cir. 2003)). See also Morales v. Berks County Prison, No. 10-5117,
2011 WL 2746077, at *5 (E.D. Pa. July 14, 2011) (same).
103
      Mitchell, 318 F.3d at 528, 536.
104
      Id. at 527, 530.
105
    Id. at 530 (citing Allah v. Seiverling, 229 F.3d 220,225 (3d Cir. 2000) (holding a prisoner stated
a retaliation claim when he alleged a prison official confined him in administrative segregation to
punish him for making civil rights complaints).

106   Id.

101   Id.

108
    ECF Doc. 73 at ,r,r 94, 95; see also Miskovitch v. Hostoffer, 721 F. Supp. 2d 389, 396 (W.D.
Pa. 2010) (citing Milhouse v. Carlson, 652 F.2d 371, 373-74 (3d Cir. 1981) ("A prisoner's ability
to file grievances and lawsuits against prison officials is a protected activity for purposes of a
retaliation claim.").
109
      Id. at ,r 95.

                                                 31
 110   Id.

 111
       Id. at, 83.
 112
       Id. at,, 71, 75.
 113
       Id. at, 11.

 114
       Id. at, 82.

 115
    Mr. Talbert alleges violations of the due process clause and Title VII of the Civil Rights Act of
1964, in addition to violations of the equal protection clause. To establish a due process claim, Mr.
Talbert must plead a constitutionally protected liberty or property interest and constitutionally
deficient procedures in deprivation of that interest. Board ofRegents v. Roth, 408 U.S. 564 (1972).
He does not, so his due process claim fails. Title VII of the Civil Rights Act forbids discrimination
in employment. This claim fails because Mr. Talbert's allegations do not relate to employment
discrimination.



117
       Id. at, 80.
118
       Id. at, 82.
119
       Id. at,, 77-78.
120
       Id. at, 80.

121
       U.S. CONST. amend. XIV,§ 1.
122
  Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 273 (3d Cir. 2014) (quoting Andrews v. City
ofPhila., 895 F.2d 1469, 1478 (3d Cir. 1990)).
123
    Green v. Chester Upland Sch. Dist., 89 F. Supp. 3d 682, 693 (E.D. Pa. 2015), aff'd sum nom
A.G. v. Chester Upland Sch. Dist., 655 F. App'x 125 (3d Cir. 2016) (quoting Oliveira v. Twp. of
Irvington, 41 F. App'x 555,559 (3d Cir. 2002)).
124
       ECF Doc. No. 137 at 10; Village of Willowbrook v. Olech, 528 U.S. 562 (2000).

125
      Olech, 528 U.S. at 564.
126
      ECF Doc. No. 73 at,, 79, 82.

127
      Id. at, 77.

128
      Id. at,, 18-19.
                                                 32
 129
       Id. at ,r 17.

 130
       Id. at ,r 23.

131
       Id. at ,r 22.

132    Id. at ,r 24.

133    Id.

134
       63 P.S. § 123.l(a)(8).

135
       ECF Doc. No. 73 at ,r,r 18-19.

136
       Id. at ,r,r 12, 19-20.

137
   ECF Doc. No. 73 at ,r 54. In our order partially granting and partially denying Defendants
Shellenberger's and Horne's motion to dismiss, we interpreted Counts One and Two against those
defendants as one breach of contract claim. ECF Doc. No. 109.
138
   A/part v. General Land Partners, Inc., 574 F. Supp. 2d 491, 502 (E.D. Pa. 2008) (citing
CoreStates Bank, NA. v. Cutillo, 723 A.2d 1053, 1058 (Pa. Super. Ct. 1999)).

139
   Sharp v. Whitman Council, Inc., No. 05-4297, 2007 WL 2874058, at *3 (E.D. Pa. October 1,
2007); Tran v. State System of Higher Education, 986 A.2d 179, 183 (Pa. Commw. Ct. 2009)
(discussing student handbook); Luteran v. Loral Fairchild Corp., 688 A.2d 211, 214-15 (Pa.
Super. Ct. 1997) (discussing employer handbook).
140
       Oatess v. Beard, 576 A.2d 398, 400 (Pa. Super. Ct. 1990).

141
       ECF Doc. No. 166-2 at 6.

142    Id.

143
       Brightwell v. Lehman, No. 03-205, 2006 WL 931702, at *7 (W.D. Pa. April 10, 2006).

144
      ECF Doc. No. 95 at 2-3.

145
      ECF Doc. No. 73 at ,r 14.
146
      Id. at ,r,r 10-11.

147
      Id. at ,112.

148
      Id. at ,113.


                                                  33
 149
    Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999); see Lenhart v. Pennsylvania, 528 F. App'x
 111, 115 (3d Cir. 2013).
 150
     Talbert v. Correctional Dental Associates, 731 F. App'x 145, 150 (3d Cir. 2018) (citing Whitley
 v. Albers, 475 U.S. 312,319 (1986)).
 151
    Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.
 1987) (citing Pace v. Fauver, 479 F. Supp. 456, 458 (D.N.J. 1979), aff'd, 649 F.2d 860 (3d Cir.
 1981)).

 152   Id.

 153
       Talbert, 731 F. App'x at 150.
154
       Id. at 147.

155    Id.

156    Id.

157
       Id. at 151.
158
  Id. at 150 (citing Monmouth County Correctional Institutional Inmates v. Lanzaro, 834 F.2d
326,347 (3d Cir. 1987)).

159    Id.

160
   Id. (citing Richmond v. Huq, 872 F.3d 355, 368 (6th Cir. 2017) (explaining "an inmate has a
right to be free from deliberate indifference to his or her serious psychological needs"); Monmouth
County Correctional Institutional Inmates, 834 F.2d at 347 (explaining providing adequate
medical care requires individualized treatment).
161
       Talbert, 731 F. App'x at 150.
162
       Richmond v. Huq, 872 F.3d 355 (6th Cir. 2017).
163
       Id. at 363.
164
       Id. at 368.

165    Id.

166   Id.

161   Id.


                                                 34
168
      Roe v. Elyea, 631 F.3d 843, 860 (7th Cir. 2011).
169
   Talbert v. Correctional Dental Associates, 731 F. App'x 145, 150 (3d Cir. 2018) (citing Roe v.
Elyea, 631 F.3d 843, 860 (7th Cir. 2011).

110   Id.

171
      Id. at 150-51 (citing Roe v. Elyea, 631 F.3d 843, 860 (7th Cir. 2011)).
172
      Elyea, 631 F.3d at 847, 850-53.
173
      Id. at 850.

114   Id.

175
      Id. at 851.

116   Id.

111   Id.

118   Id.

179
      Id at 859-860.
180
    See Talbert v. Correctional Dental Associates, 731 F.' App'x 145, 150 (3d Cir. 2018)
(determining Mr. Talbert's infected tooth requiring extraction to indisputably be a serious medical
need).
181
      Id. at 151.




                                                  35
